DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
2. 	Applicant’s submission filed on 12/14/2020 has been entered. Claims 1, 3-36 are pending; claim 2 has been canceled. Claims 34-36 have previously been withdrawn from consideration as they are drawn to a non-elected invention. 

Withdrawn Objections and/or Rejections
3.	Examiner acknowledges the replacement drawings, and the drawing objections have been withdrawn, as they have been overcome. 
	Examiner acknowledges the amendments to the specification, and the objections to the specification have been withdrawn, as they have been overcome. 
Examiner acknowledges the amendments to the claims and the objections, have been withdrawn, as they have been overcome. However the rejections under 35 USC 112(b) regarding claim 6 remain, as the amendments resulted in further issues of antecedent basis. See rejection below. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 3-4 claim dependency to canceled claim 2, rendering the claims indefinite. For examination purposes, these claims are understood to depend from claim 1. Correction is required. 

Dependent claims 5-9 are similarly rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter since they depend directly or indirectly on rejected claims 2-4 and therefore, contain the same deficiencies. 

	Claim 6 recites the limitations “a second slope”, rendering the claim indefinite as it is unclear whether the slopes is the same element as the second slope of claim 4. Claim 6 depends ultimately from claim 4, which recites “a second slope”, but does not depend from claim 3, which recites “a first slope”. It appears these amendments have been made to overcome the rejection applied in the previously mailed office action; however, the amendments introduce new issues. Examiner recommends either correcting the dependencies so that the limitations “a first slope” and “a second slope” the second slope”.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Renzin (US 2008/0033384 A1).
Regarding claim 1, Renzin discloses a thermal pack (pad with exothermic beads and refrigerated inner component material) for the thermal treatment of physical conditions (Figs. 1-4, ¶ 0021), comprising: 
a body (assembly 2), said body being substantially symmetrical about an imaginary longitudinal centerline, the body having a length L, said body comprising: 

a first end; a second end; a middle, located substantially midway between said first end and said second end; a first portion arranged between the first end and the middle; a second portion arranged between the second end and the middle (Fig. 1, Annotated Fig. 1 below);

    PNG
    media_image1.png
    184
    657
    media_image1.png
    Greyscale

Annotated Fig 1: Fig. 1 of Renzin indicating elements of claim 1.

a first face (top of sheet 6), the first face having a first surface (top surface of sheet 6); a second face (bottom of sheet 8), the second face having a second surface (bottom surface of sheet 8), the second surface being substantially planar (Figs. 1-4, ¶ 0021); 
a first side (at edges 4), generally perpendicular to and joining said first and second faces, said first side co-terminus with said imaginary longitudinal centerline; a second side (at edges 4), generally perpendicular to and joining said first and second faces, said second side opposite said first side, and co-terminus with said imaginary longitudinal centerline (Figs. 2-3, ¶ 0021, Annotated Figs. 2-

    PNG
    media_image2.png
    226
    392
    media_image2.png
    Greyscale

Annotated Fig 2: Fig. 3 of Renzin indicating generally perpendicular sides as claimed in claim 1


    PNG
    media_image3.png
    100
    611
    media_image3.png
    Greyscale

Annotated Fig 3: Fig. 2 of Renzin indicating generally perpendicular sides as claimed in claim 1

a first protrusion (formed by inner component 10) extending upwardly from the first surface of the first face and within the first portion (Fig. 3, ¶ 0005, 0021), as Renzin teaches the refrigerated material to be formed with a slight bulge in the middle to obtain intimate contact with the individual’s skin (¶ 0005). Similarly, Renzin further discloses said protrusion comprised of entirely non-planar 
	Renzin is silent to said protrusion having a length which is no greater than 70% of said length L of said body, as Renzin does not state that the figures are drawn to scale. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the length of the protrusion, the bulge formed by component 10 of the Renzin device, no greater than 70% of the length of the body, as this is a result effective variable to optimize the length of the component to adjust the device to the size of the user, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Doing so would allow for intimate contact with the individual’s skin (as motivated by Renzin ¶ 0005). 

9.	Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Renzin in view of Seo (US 2008/0312630).
Regarding claims 3-4, all of the elements of the current invention have been disclosed by Renzin, as applied above in claim 1, except for the first protrusion comprising a first slope (claim 3) and a second slope (claim 4).
Seo, however, teaches an attachment (10) for a sanitary pad (100) for treatment of physical conditions in the same field of endeavor and pertinent to the problem of forming a protrusion/fin to align with the anatomy of the user (Seo Figs. 1-2, ¶ 0052, 0058), having a protrusion (fin-like structure 14) comprising an apex (at height H, Seo ¶ 

    PNG
    media_image4.png
    171
    437
    media_image4.png
    Greyscale

Annotated Fig. 4: Fig. 2 of Seo indicating the first and second slopes of the protrusion.


    PNG
    media_image5.png
    547
    782
    media_image5.png
    Greyscale

Annotated Fig. 5: Fig. 1 of Seo indicating the first and second ends and the location of the claimed portions to better explain the arrangement of the slopes of the protrusion.


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion/bulge of the Renzin device, to have the shape of the fin-like structure of Seo such that it has a first slope and a second slope, to have an intimate contact with the user according to the preferences of individual users.

Regarding claim 5, all of the elements of the current invention have been substantially disclosed by Renzin and Seo, as applied above in claim 4, except for the first protrusion comprising a third and fourth slope. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of the combination of Renzin and Seo, to have the shape of the fin-like structure of Seo such that it has third and fourth slopes to have an intimate contact with the user according to the preferences of individual users.

Regarding claim 6, all of the elements of the current invention have been substantially disclosed by Renzin and Seo, as applied above in claim 5, except that the first slope is steeper than the second slope. 
Seo further teaches wherein a first slope (between the apex and the first end) is steeper than said second slope (see Annotated Fig. 4 above), as Seo Fig. 2 shows this configuration. Seo teaches the fin to be offered in a variety of different shapes and configurations to suit the preferences of individual users (as motivated by Seo ¶ 0058).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of the 

Regarding claim 7, all of the elements of the current invention have been substantially disclosed by Renzin and Seo, as applied above in claim 5, except that the third and fourth slopes to have substantially similar gradients. 
Seo further teaches wherein said third slope and said fourth slope have substantially similar gradients (Seo Fig. 1, ¶ 0056-0058), as Seo Fig. 1 shows the sides (17, 18) to be substantially symmetrical. Seo teaches the fin to be offered in a variety of different shapes and configurations to suit the preferences of individual users (as motivated by Seo ¶ 0058).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of the combination of Renzin and Seo, to have the shape of the fin-like structure of Seo such that the third and fourth slopes to have substantially similar gradients to have an intimate contact with the user according to the preferences of individual users.

Regarding claims 8-9, all of the elements of the current invention have been substantially disclosed by Renzin and Seo, as applied above in claim 7, except that the third slope is steeper than said second slope (claim 8) and the fourth slope is steeper than said second slope (claim 9). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of the combination of Renzin and Seo, to have the shape of the fin-like structure of Seo such that both the third slope and the fourth slope are steeper than the second slope to have an intimate contact with the user according to the preferences of individual users.

10.	Claims 10-12, 20 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Renzin in view of Lee Myong Soo (WO 2014/077482 A1) see translation provided on 09/15/2020, hereinafter Lee.
	Regarding claim 10, Renzin discloses an assembly for the thermal treatment, moisture treatment, and/or medicated treatment of physical conditions (Renzin Figs. 1-4a, ¶ 0005, 0021), comprising:
	a first thermal pack (pad assembly 2 comprising thermal components of the inner components 10, 12 of refrigerated material and exothermic beads, respectively) having a body (Renzin Fig. 4, ¶ 0021);

	Renzin is silent to a medicament pad arranged to be removably secured to the first surface of the sleeve. 
	Lee, however, teaches an assembly (sanitary heating pad 100) for the thermal treatment (with heating pack 140), moisture treatment, and/or medicated treatment of physical conditions with a medicament pad (layers 110, 120, 130), layer 110 Lee containing alkaline volcanic powder for antibacterial function and layer 120 of Lee has a herbal material 121 to improve odor (Lee Fig. 1, lines 141-159, 197-203) and arranged to be removably (detachable) secured to a first surface of a sleeve (Lee Fig. 1, lines 133-138). The medicament pad of Lee is provided for antibacterial and odor minimizing functions and one of ordinary skill in art would recognize that medication applied with heat from a thermal unit offers better diffusion of medication. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Renzin device to include a medicament pad arranged to be removably secured to the first surface of the sleeve, as taught by Lee, to add antibacterial and odor minimizing functions, with the thermal pack helping to more efficiently diffuse the medication. 

Regarding claim 11, Renzin further discloses the thermal pack (pad with exothermic beads and refrigerated inner component material) (Renzin Figs. 1-4a, ¶ 0021) further comprising: 

a first end; a second end; a middle, located substantially midway between said first end and said second end; a first portion arranged between the first end and the middle; a second portion arranged between the second end and the middle (Renzin Fig. 1, Annotated Fig. 1 above);
a first face (top of sheet 6), the first face having a first surface (top surface of sheet 6); a second face (bottom of sheet 8), the second face having a second surface (bottom surface of sheet 8), the second surface being substantially planar (Renzin Figs. 1-4, ¶ 0021); 
a first side (at edges 4), generally perpendicular to and joining said first and second faces, said first side co-terminus with said imaginary longitudinal centerline; a second side (at edges 4), generally perpendicular to and joining said first and second faces, said second side opposite said first side, and co-terminus with said imaginary longitudinal centerline (Renzin Figs. 2-3, ¶ 0021, Annotated Figs. 2-3), since the seams of Renzin attach two parallel sheets, first and second sides are formed as generally perpendicular tangents to the edges (Annotated Figs. 2-3), and 
a first protrusion (formed by inner component 10) extending upwardly from the first surface of the first face and within the first portion (Renzin Fig. 3, ¶ 0005, 0021), as Renzin teaches the refrigerated material to be formed with a slight bulge in the middle to obtain intimate contact with the individual’s skin (¶ 0005). 



	Regarding claim 20, all of the elements of the current invention have been substantially disclosed by Renzin and Lee as applied above in claim 11, except that the sleeve surface comprises a first fastening material. 
	Lee further teaches the sleeve of the heating pack (140) to have first fastening material (adhesive member 131) (Lee Figs. 1-2, lines 209-212) to attach and detach the heating pack from the medicament pad (110, 120, 130) (as motivated by Lee lines 209-212). As shown in Fig. 2 of Lee, when the heating pack and pad are attached the fastening material is associated with the sleeve. 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sleeve of the Renzin/Lee device, to comprise a first fastening material, as taught by Lee, to removably attach components of the device.  

Regarding claim 32, Renzin further discloses the sleeve (7) comprising a first enclosure and a second enclosure, on opposite sides of the slit (5) of the Renzin device, the first and second enclosures arranged to at least partially enclose the first thermal pack (Renzin Figs. 4-4A, ¶ 0021, Annotated Fig. 6). 

    PNG
    media_image6.png
    193
    486
    media_image6.png
    Greyscale

Annotated Fig. 6: Fig. 4A of Renzin indicating the first and second enclosures meant to enclose the thermal pack. 

Regarding claim 33, Renzin further discloses wherein the sleeve (7) has a cavity (between the outer layers of pouch 7) and an aperture (5), the aperture and cavity arranged to receive the first thermal pack (2) and the sleeve arranged to enclose the first thermal pack (Renzin Fig. 4A, ¶ 0021). 

11.	Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Renzin in view of Lee and further in view of Seo.
Regarding claims 13-14, all of the elements of the current invention have been disclosed by Renzin and Lee, as applied above in claim 12, except for the first protrusion comprising a first slope (claim 13) and a second slope (claim 14).
Seo, however, teaches an attachment (10) for a sanitary pad (100) for treatment of physical conditions in the same field of endeavor and pertinent to the problem of forming a protrusion/fin to align with the anatomy of the user (Seo Figs. 1-2, ¶ 0052, 0058), having a protrusion (fin-like structure 14) comprising an apex (at height H, Seo ¶ 0058), wherein the first protrusion (14) first thermal pack further comprises a first slope operatively arranged between the first end of the body and the apex (Seo Figs. 1-2,  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion/bulge of the Renzin/Lee combination device, to have the shape of the fin-like structure of Seo such that it has a first slope and a second slope, to have an intimate contact with the user according to the preferences of individual users.

Regarding claim 15, all of the elements of the current invention have been substantially disclosed by Renzin, Lee and Seo, as applied above in claim 14, except for the first protrusion comprising a third and fourth slope. 
Seo further teaches the first protrusion (14) further comprises a third slope and a fourth slope, the third slope operatively arranged between the apex and the first side 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of the combination of Renzin, Lee and Seo, to have the shape of the fin-like structure of Seo such that it has third and fourth slopes to have an intimate contact with the user according to the preferences of individual users.

Regarding claim 16, all of the elements of the current invention have been substantially disclosed by Renzin, Lee and Seo, as applied above in claim 15, except that the first slope is steeper than the second slope. 
Seo further teaches wherein a first slope (between the apex and the first end) is steeper than said second slope (see Annotated Fig. 4 above), as Seo Fig. 2 shows this configuration. Seo teaches the fin to be offered in a variety of different shapes and configurations to suit the preferences of individual users (as motivated by Seo ¶ 0058).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of the combination of Renzin, Lee and Seo, to have the shape of the fin-like structure of Seo 

Regarding claim 17, all of the elements of the current invention have been substantially disclosed by Renzin, Lee and Seo, as applied above in claim 15, except that the third and fourth slopes to have substantially similar gradients. 
Seo further teaches wherein said third slope and said fourth slope have substantially similar gradients (Seo Fig. 1, ¶ 0056-0058), as Seo Fig. 1 shows the sides (17, 18) to be substantially symmetrical. Seo teaches the fin to be offered in a variety of different shapes and configurations to suit the preferences of individual users (as motivated by Seo ¶ 0058).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of the combination of Renzin and Seo, to have the shape of the fin-like structure of Seo such that the third and fourth slopes to have substantially similar gradients to have an intimate contact with the user according to the preferences of individual users.

Regarding claims 18-19, all of the elements of the current invention have been substantially disclosed by Renzin, Lee and Seo, as applied above in claim 17, except that the third slope is steeper than said second slope (claim 18) and the fourth slope is steeper than said second slope (claim 19). 
Seo further teaches wherein said third slope is steeper than said second slope and wherein said fourth slope is steeper than said second slope (Seo Figs. 1-2, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of the combination of Renzin, Lee and Seo, to have the shape of the fin-like structure of Seo such that both the third slope and the fourth slope are steeper than the second slope to have an intimate contact with the user according to the preferences of individual users.

12.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Renzin in view of Lee and further in view of Carstens (US 2007/0106356 A1).
Regarding claims 20-21, all of the elements of the current invention have been substantially disclosed by Renzin and Lee as applied above in claim 11, except that the sleeve surface comprises a first fastening material such that the medicament pad comprises a first surface and a second surface, the second surface having a second fastening material, the second fastening material operatively arranged to engage with and be removably secured to the first fastening material. As noted above, Lee teaches attaching the sleeve and medicament pad with adhesives (131) (Lee Figs. 1-2, lines 209-212).
	Carstens, however, teaches a thermal article in the same field of endeavor and pertinent to the problem of attaching components of a thermal article (Carstens Fig. 1, abstract, ¶ 0043) with a sleeve (holder 10) surface (mounting region 14) comprises a 
The substitution of first and second fastening materials of hook and loop fasteners as taught by Carstens, for the adhesive of the Renzin/Lee combination device would achieve the predictable result of removably fastening the sleeve and the medicament pad. Therefore it would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute hook and loop fasteners, as taught by Carstens, for the adhesive of Lee, as the substitution would achieve the predictable result of removably fastening the sleeve and the medicament pad. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

13.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Renzin in view of Lee and further in view of Ota (US 2002/0193026 A1).
Regarding claim 31, all of the elements of the current invention have been disclosed by Renzin and Lee, as applied above in claim 10, except that the medicament comprising a 100% concentration of water. 
	Ota, however, teaches thermal pad that is used to give moisture and/or warm or cool a user in the same field of endeavor and pertinent to the problem of providing therapeutic moisture to the user (Ota abstract), and teaches that it is known in the art to use a hot towel that comprises water (Ota ¶ 0003-0005) to provide moisture to the skin (as motivated by Ota ¶ 0003-0005). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the medicament pad of the Renzin/Lee assembly, comprise a 100% concentration of water, as taught by Ota, to provide moisture to the skin. 

Allowable Subject Matter
14.	Claims 22-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15. 	The following is a statement of reasons for the indication of allowable subject matter: 
	The closes prior art drawn to Renzin and Lee fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 22-30 which recite features not taught or suggested by the prior art. 
the medicament pad comprises a chemical composition, the chemical composition having a concentration of about 10-40% Water; 1-15% Glycerin; 1-10% Alcohol; .1-5% Lodopropynyl Butycarbonate; .1-5% Benzalkonium Chloride; .1-5% 2-Bromo-2nitropropane-1; .1-8% 3-diol; .1-10% Citric Acid; .1-2% Sodium Acid; and a 1-10% Chamomilla Recutita (Matricaria) Extract, as set forth in claim 22, in combination with other elements of the assembly recited in the claims.
The prior art fails to disclose or fairly suggest the medicament pad comprises a chemical composition, the chemical composition having a 12.5-25% concentration of Lanolin; 12.5-25% concentration of Coco butter; 2-10% concentration of Propylene glycol; 1-10% concentration of Chamomile Recutita Extract; .1-5% concentration of Benzalkonium chloride; .2-8% concentration of 2-bromo-2-nitropropane-1,3-diol; 2-10% concentration of Disodium cocoamphoacetate OR coconut oil; .1-10% concentration of Citric acid; and a 10-40% concentration of Purified water, as set forth in claim 23, in combination with other elements of the assembly recited in the claims.
The prior art fails to disclose or fairly suggest the medicament pad comprises a 50% concentration of Witch hazel; 10-40% concentration of Water; 1-15% concentration of Glycerin; 1-10% concentration of Alcohol; 8-30% concentration of Propylene glycol; .1-10% concentration of Sodium citrate; 5-15% concentration of Diazolidinyl urea; .1-10% concentration of Citric acid; .1-2% concentration of Methyl paraben; and, a .1-2% concentration of Propyl paraben, as set forth in claim 24, in combination with other elements of the assembly recited in the claims.
the medicament pad comprises a 50% concentration of Witch hazel; 1-10% concentration of Aloe barbadensis leaf juice; .1-10% concentration of Anhydrous citric acid; .1-5% concentration of Capryl/capramidopropyl betaine; 5-15% concentration of Diazolidinyl urea; 1-15% concentration of Glycerin; .1-2% concentration of Methyl paraben; 8-30% concentration of Propylene glycol; .1-2% concentration of Propyl paraben; 10-40% concentration of Purified water; and, a .1-10% concentration of Sodium citrate, as set forth in claim 25, in combination with other elements of the assembly recited in the claims.
The prior art fails to disclose or fairly suggest the medicament pad comprises a 2-5% concentration of Lidocaine; 20-50% concentration of Cocoa Butter and/or Lanolin; 10-50% concentration of Witch Hazel; 10-40% concentration of Water; 1-15% concentration of Glycerin; 1-10% concentration of Alcohol; 1-10% concentration of Lodopropynyl Butycarbonate; .1-5% concentration of Benzalkonium Chloride; .1-5% concentration of 2- Bromo-2nitropropane-1; .1-8% concentration of 3-diol; .1-10% concentration of Citric Acid; .1- 2% concentration of Sodium Acid; and, a 1-10% concentration of Chamomilla Recutita (Matricaria) Extract, as set forth in claim 26, in combination with other elements of the assembly recited in the claims.
The prior art fails to disclose or fairly suggest the medicament pad comprises a 5-20% concentration of Benzocaine; 20-50% concentration of Cocoa Butter and/or Lanolin; 10-50% concentration of Witch Hazel; 10-40% concentration of Water; 1-15% concentration of Glycerin; 1-10% concentration of Alcohol; .1-5% concentration of Lodopropynyl Butycarbonate; .1-5% concentration of Benzalkonium Chloride; .1-5% concentration of 2- Bromo-2nitropropane-1; .1-8% concentration of 3-diol; .1-10% concentration of Citric Acid; .1- 2% concentration of Sodium Acid; and, a 1-10% concentration of Chamomilla Recutita (Matricaria) Extract, as set forth in claim 27, in combination with other elements of the assembly recited in the claims.
The prior art fails to disclose or fairly suggest the medicament pad comprises a .1-3% concentration of Camphor OR 1-5% concentration of Juniper tar; 20-50% concentration of Cocoa Butter and/or Lanolin; 10-50% concentration of Witch Hazel; 10-40% concentration of Water; 1-15% concentration of Glycerin; 1-10% concentration of Alcohol 1-10%; .1-5% concentration of Lodopropynyl Butycarbonate; .1-5% concentration of Benzalkonium Chloride; .1-5% concentration of 2-Bromo-2nitropropane-1; .1-8% concentration of 3-diol; .1-10% Citric Acid; .1-2% Sodium Acid; and, a 1-10% concentration of Chamomile Recutita (Matricaria) Extract, as set forth in claim 28, in combination with other elements of the assembly recited in the claims.
The prior art fails to disclose or fairly suggest the medicament pad comprises a 1-10% concentration of Epson Salt; 10-50% concentration of Witch Hazel; 12-30% concentration of Cocoa butter; 2-10% concentration of Propylene glycol; 1-10% concentration of Chamomile Recutita Extract; .1-5% concentration of Benzalkonium chloride; .2-8% concentration of 2- bromo-2-nitropropane-1, 3-diol; 2-10% concentration of Disodium cocoamphoacetate or Coconut oil; .1-10% concentration of Citric acid; and a 10-40% concentration of Purified water, as set 
The prior art fails to disclose or fairly suggest the medicament pad comprises a 1-10% concentration of Epson Salt; 50% concentration of Cocoa butter; 2-10% concentration of Propylene glycol; 1-10% concentration of Chamomile Recutita Extract; .1-5% concentration of Benzalkonium chloride; .2-8% concentration of 2-bromo-2-nitropropane-1, 3-diol; 2-10% concentration of Disodium cocoamphoacetate or Coconut oil; .1-10% concentration of Citric acid; and, a 10-40% concentration of Purified water, as set forth in claim 30, in combination with other elements of the assembly recited in the claims.
Accordingly, a prima facie case of obviousness rejection cannot be established with respect to the claimed subject matter as set forth in claims 22-30.

Response to Arguments
16.	Applicant’s arguments, see Remarks filed 12/14/2020, with respect to the rejection(s) of claim(s) 1 and 2 under 35 USC 102 over Whitely, claims 10 and 33 over Merriman, claims 3-9 under 35 USC 103 over Whitely and Seo, claims 11-21 over Merriman and Seo, claims 31 over Merriman and Ota, and claims 32 over Merriman and Nelson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Renzin with teachings from Seo, Lee, Carstens and Ota to cure the deficiencies of Renzin.

Similarly, regarding Applicant’s arguments under Rejection of Claims 3-9 under 35 USC 103, Whitely has been removed, and new grounds of rejection have been applied, with all of the elements of the amended claim are taught or suggested by Renzin and Seo. Seo remains pertinent to the problem of forming intimate contact between the article and the user through the shape of the protrusion and is maintained in the above rejection.
Regarding Applicant’s arguments under Rejection of Claims 10 and 33 under 35 USC 102, that Merriman does not teach a pouch separate from the sleeve; Examiner agrees. Merriman has been removed. As stated in the above rejection, all of the elements of claim 10 are taught or suggested by Renzin in view of Lee. 
Similarly, regarding Applicant’s arguments under Rejection of Claims 11-21 under 35 USC 103, Merriman has been removed, and new grounds of rejection have been applied, with all of the elements of the amended claim are taught or suggested by Renzin, Lee and Seo. Seo remains pertinent to the problem of forming intimate contact 
Regarding Applicant’s arguments under Rejection of Claim 31 under 35 USC 103, Merriman has been removed, and new grounds of rejection have been applied, with all of the elements of the amended claim are taught or suggested by Renzin, Lee and Ota. Ota remains pertinent to the problem of providing therapeutic moisture to the user and is maintained in the above rejection.
Regarding Applicant’s arguments under Rejection of Claim 32 under 35 USC 103, Merriman has been removed, and new grounds of rejection have been applied, with all of the elements of the amended claim are taught or suggested by Renzin and Lee. Nelson is no longer used to teach the elements of the claims, and the features of the claim are taught by Renzin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	02/26/2021

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781